Opinion issued December 6, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00554-CV
                            ———————————
           HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                         V.
     BRAY INTERNATIONAL INC. AND FLOW-TEK INC., Appellees



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-67399



                          MEMORANDUM OPINION

      Appellant, Harris County Appraisal District, representing that it no longer

wishes to pursue this appeal and the parties have settled the underlying dispute, has

filed an unopposed motion to dismiss the appeal and expedite issuance of the
mandate. No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We direct the Clerk of this Court to issue the mandate within seven

days of the date of this opinion. See TEX. R. APP. P. 18.1(c). We dismiss any other

pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                         2